This cause is an original suit in this court upon the relation of one of the judges of the municipal court of Columbus, Ohio, to compel the county auditor of Franklin county to issue *Page 114 
a warrant for compensation claimed to be due the relator as a judge of the municipal court. The statute applicable to this matter is a part of the municipal court act for the city of Columbus, being Section 1558-48, General Code:
"Judges of the municipal court shall receive such compensation payable out of the treasury of Franklin county, not less than one thousand dollars and not more than one thousand five hundred dollars per annum in monthly installments, as the county commissioners may prescribe, and such further compensation not less than two thousand five hundred dollars and not more than three thousand five hundred dollars per annum, payable in monthly installments out of the treasury of the city of Columbus, as the council may prescribe. The presiding judge shall receive such compensation, not less than three thousand dollars, and not more than four thousand dollars payable in monthly installments out of the treasury, as the council may prescribe, and such further compensation payable out of the treasury of Franklin county, not less than one thousand dollars and not more than one thousand five hundred dollars per annum in monthly installments, as the county commissioners may prescribe."
Pursuant to this authority, the commissioners of Franklin county, prior to January 1, 1927, by resolution appropriated the sum of $1,500, which was an increase of $500 per year, and the council of the city of Columbus appropriated the sum of $3,000, which was an increase of $500, over the amount theretofore payable by the city. The relator was elected to office and was in the discharge of his duties as such prior to the time of such increases. *Page 115 
This court has heretofore, in the case of State, ex rel.Dempsey, v. Zangerle, Aud., 114 Ohio St. 435, 151 N.E. 194, in effect declared a similar statute to be valid. But neither that case nor any other case decided by this court has ever approved any statute, or any other legislative authority orquasi legislative authority, to increase the salary of any officer during an existing term of office. The action of the board of commissioners and of the city council, in so far as it applies to judges of the municipal court of the city of Columbus who were in office at the time of the enactment of such provisions and the making of such appropriations, is in violation of the provisions of Section 20 of Article II of the Constitution of Ohio, which provides:
"The General Assembly, in cases not provided for in this Constitution, shall fix the term of office and the compensation of all officers; but no change therein shall affect the salary of any officer during his existing term, unless the office be abolished."
The writ must therefore be denied.
Writ denied.
MARSHALL, C.J., DAY, ALLEN, KINKADE, ROBINSON, JONES and MATTHIAS, JJ., concur. *Page 116